          Case 5:20-cv-01091-R Document 12 Filed 02/12/21 Page 1 of 1




                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

RAHEEM LA’MONZE PLATER,                      )
                                             )
                    Plaintiff,               )
                                             )
v.                                           )         No. CIV-20-1091-R
                                             )
REGINALD WALTON, et al.,                     )
                                             )
                    Defendant.               )

                                        ORDER
      Plaintiff filed this action pursuant to 42 U.S.C. § 1983, alleging violation of his

constitutional rights. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) the matter was referred

to United States Magistrate Judge Suzanne Mitchell for preliminary review. On January

13, 2021, Judge Mitchell issued a Report and Recommendation wherein she recommended

the case be dismissed upon screening pursuant to 28 U.S.C. § 1915A(b) and

§ 1915(e)(2)(B). The record reflects that Plaintiff has not objected to the Report and

Recommendation within the time limits prescribed therein nor has he sought an extension

of time in which to object. Accordingly, the Report and Recommendation is hereby

ADOPTED to the extent it is consistent with this Order and this action is DISMISSED.

Plaintiff’s claims against the Defendants in their individual capacities are DISMISSED

WITH PREJUDICE. His claims against Defendants in their official capacities are

DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED this 12th day of February 2021.
